DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Corrected Notice of Allowance is provided to correct the dependencies of claims 10 and 12 such that each claim properly depends from now allowable claim 1.
The present Office Action is responsive to the Remarks and Amendments filed on 11-15-2021. As directed, claims 1 and 9-12 have been amended, claims 6-7 have been cancelled, and claims 13-15 have been newly added. Thus, claims 1-5 and 8-15 are pending in the current application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duane Byers on 12-15-2021.
The application has been amended as follows: 
Claim 1 has been amended to read:
Claim 1: A soft pneumatic actuator wearable device comprising:

a portable power and control device for controlling the distributed actuator and sensing elements of the bidirectional wearable skin, the portable power and control device including a power generation system for producing a positive pressure and a vacuum to a fluid, a device for delivering electric power for powering the power generation system, 
a pneumatic reservoir for storing the fluid and the positive pressure and the vacuum generated by the power generating system,
output channels operatively attached to the pneumatic reservoir for providing at least one of the positive pressure and the vacuum to the 
an electro-pneumatic system in operative connection with the output channels, including a valve and a pressure sensor for each output channel, the electro-pneumatic system configured to measure, monitor and control the fluid through the output channels, and
a microcontroller for controlling the power generation system and the electro-pneumatic system, and the sensing layer, the microcontroller configured to read signals from the sensing layer,
perform pixilated actuation for both micro- and macrosimulation of a body of a wearer by an actuation frequency and stimulation amplitude with the multimodal actuation layer; 
an enclosure for holding the power generation system, the device for delivering electric power, the pneumatic reservoir, the output channels, the electro-pneumatic system, and the microcontroller;
a wearable support unit configured to support the enclosure to transfer at least a portion of a weight of the enclosure to load-bearing areas on a wearer, the wearable support unit having at least one of passive and active components that provide support to a motion of the wearer;
and wherein the wearable support unit includes a plurality of stacked vertebrae-like elements that are held together by at least one elastic cord.
Claim 8 has been cancelled.
Claim 9 has been cancelled.
Claim 10 has been amended to read:
Claim 10: The soft pneumatic actuator wearable device according to claim 1 
	a waist belt, the wearable support unit attached to the waist belt.
Claim 11 has been cancelled.
Claims 12 has been amended to read:
Claim 12: The soft pneumatic actuator wearable device according to claim 1 of a force and a vibration to a skin of the wearer.
Claim 16 has been added and reads:
Claim 16: A soft pneumatic actuator wearable device comprising:
a bidirectional wearable skin including distributed actuator and sensing elements and a body postural actuation device, the actuator and sensing elements including a multimodal 
a portable power and control device for controlling the distributed actuator and sensing elements of the bidirectional wearable skin, the portable power and control device including a power generation system for producing a positive pressure and a vacuum to a fluid, a device for delivering electric power for powering the power generation system, 
a pneumatic reservoir for storing the fluid and the positive pressure and the vacuum generated by the power generating system,
output channels operatively attached to the pneumatic reservoir for providing at least one of the positive pressure and the vacuum to the bidirectional wearable skin,
an electro-pneumatic system in operative connection with the output channels, including a valve and a pressure sensor for each output channel, the electro-pneumatic system configured to measure, monitor and control the fluid through the output channels, and
a microcontroller for controlling the power generation system and the electro-pneumatic system, and the sensing layer, the microcontroller configured to read signals from the sensing layer,
perform pixilated actuation for both micro- and macrosimulation of a body of a wearer by an actuation frequency and stimulation amplitude with the multimodal actuation layer, and 
a waist belt arranged with the bidirectional wearable skin, 
wherein the body postural actuation device includes soft pneumatic actuators arranged in parallel packs arranged around a perimeter of the waist belt to apply forces.

Allowable Subject Matter
Claims 1-5, 10, and 12-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record with respect to the limitations of claim 16, Sonar et al. “Soft Pneumatic Actuator Skin with Piezoelectric Sensors for Vibrotactile Feedback”, hereinafter referred to as Sonar, discloses a soft pneumatic actuator wearable device (see abstract, lines 7-9 which describe a soft pneumatic actuator based skin; see Fig. 1) comprising:
a bidirectional wearable skin (abstract, lines 7-9)  including distributed actuator and sensing elements (abstract, lines 9-12 describe the use of pneumatic actuators and piezoelectric sensors), the actuator and sensing elements including a multimodal actuation layer and a sensing layer (abstract at lines 7-12 describes the use of pneumatic actuators for vibratory actuation and tactile sensing by piezoelectric sensors), the bidirectional wearable skin being flexible and stretchable (page 2, Col. 1, lines 21-28 discuss the use of silicone within the skin component, known to be stretchable and flexible); and
a portable control device for controlling the distributed actuator and sensing elements (page 6, Col. 2, lines 20-25 refer to closed loop feedback control of the SPA skin; page 10, Col. 2, lines 9-12 discuss the use of a microcontroller), and reading signals from the sensing layer (page 8, Col. 1, lines 24-29 discuss the detection and use of signals from the sensing layer in the controller; page 8, Col. 2, lines 1-19 discuss the sensing of the skin and use of the sensed signals in the controller), the portable control device is configured to perform pixilated actuation for both micro- and macro-stimulation of a body of a wearer by an actuation frequency and 
While Sonar further discloses that the portable control device includes a pneumatic system for delivering pressurized fluids to the bidirectional wearable skin (page 6, Col. 2, lines 15-19), Sonar fails to explicitly disclose the use of a pneumatic reservoir, and an electro-pneumatic system including a valve and a pressure sensor for each output channel. 
However, Hiemenz (US 2014/022849) teaches a portable power and control device for a wearable interaction device (Fig. 1; paragraph 25, lines 1-3 and 11-16) comprising:
a power generation system for producing a positive pressure and a vacuum to a fluid (paragraph 34, lines 26-38 disclose the use of a compressed gas cartridge and a power supply to control the inflation and deflation of PAMs; see Figs. 6A-D which show the inflated and deflated states of the PAMs);
a device for delivering electric power for powering the power generation system paragraph 34, lines 26-38 disclose the use of a power supply to control the inflation and deflation of PAMs);
a pneumatic reservoir for storing fluid and the positive pressure and the vacuum generated by the power generating system (paragraph 34, lines 26-38 disclose the use of a compressed gas cartridge to supply for the inflation and deflation of PAMs; see Figs. 6A-D which show the inflated and deflated states of the PAMs);
output channels operatively attached to the pneumatic reservoir for providing at least one of the positive pressure and the vacuum to the wearable interaction device (paragraph 33, lines 7-
an electro-pneumatic system (52, 60, 65) in operative connection with the output channels (see Fig. 2, actuator 52, valve 65, and controller 60 are in communication with the fluid line running from 52 to lower body adapter 12; paragraph 33, lines 7-9 further define that the actuator 52 is configured as a plurality of PAMs, thus including multiple output channels in the adapter 12), including a valve and a pressure sensor (65) for each output channel to control the fluid through the output channels (paragraph 33, lines 7-9; paragraph 34, lines 26-38 further disclose the use of gas release valves in the PAMs for control of the gas delivery; paragraph 35, lines 7-15 further discuss that the sensor 65 can be configured as a force (pressure) transducer for supplying information to the controller of the amount of force acting on the wearer from the PAM);
a microcontroller (60) for controlling the power generation system and the electro-pneumatic system (paragraph 35, lines 1-15);
an enclosure (1) for holding the power generation system, the device for delivering electric power, the pneumatic reservoir, the output channels, the electro-pneumatic system (52, 65), and the microcontroller (60) (Fig. 2 shows that the electro-pneumatic system, which includes the power generation and power delivery device per paragraph 34, and the output channels are contained within the wearable device (1) particularly at adapters 12 and 14; paragraph 26, lines 1-7; paragraph 32, lines 1-15);
a wearable support unit (14, 30) configured to support the enclosure (1) to transfer at least a portion of a weight of the enclosure (1) to load bearing areas on a wearer (Fig. 2: 30 is located at the user’s spine and adapter 14 is located at the user’s shoulders, and per paragraph 25 is 
While Hiimenz further discloses that the wearable support unit (14, 30) includes a plurality of stacked vertebrae-like elements (30) that are held together by at least one elastic cord (46) (see Figs. 2 and 5; paragraph 28, lines 1-5; paragraph 30, lines 8-15; paragraph 31, lines 13-14 describe that the tendon 46 can be made of an elongate spring material), both Sonar and Hiemenz, and the prior art at large, fail to fairly teach or suggest the use of a bidirectional wearable skin with soft pneumatic actuators and a body postural actuation device which includes a plurality of stacked vertebrae-like elements that are held together by at least one elastic cord, as is required by amended claim 1, as the pneumatic actuators disclosed by Hiemenz deliver air to the vertebral elements and not to a bidirectional skin. Said differently, the combination of Sonar and Hiemenz cannot be fairly used to teach both a pneumatically actuable bidirectional skin by using the power generation, valves, channels, and enclosure of Hiemenz to modify Sonar and also render obvious the vertebral elements claimed.
The closest prior art of record with respect to the limitations of claim 16, Sonar et al. “Soft Pneumatic Actuator Skin with Piezoelectric Sensors for Vibrotactile Feedback”, hereinafter referred to as Sonar, discloses a soft pneumatic actuator wearable device (see abstract, lines 7-9 which describe a soft pneumatic actuator based skin; see Fig. 1) comprising:
a bidirectional wearable skin (abstract, lines 7-9)  including distributed actuator and sensing elements (abstract, lines 9-12 describe the use of pneumatic actuators and piezoelectric 
a portable control device for controlling the distributed actuator and sensing elements (page 6, Col. 2, lines 20-25 refer to closed loop feedback control of the SPA skin; page 10, Col. 2, lines 9-12 discuss the use of a microcontroller), and reading signals from the sensing layer (page 8, Col. 1, lines 24-29 discuss the detection and use of signals from the sensing layer in the controller; page 8, Col. 2, lines 1-19 discuss the sensing of the skin and use of the sensed signals in the controller), the portable control device is configured to perform pixilated actuation for both micro- and macro-stimulation of a body of a wearer by an actuation frequency and stimulation amplitude (page 10, Col. 2, lines 9-12 discuss the ability to independently control each actuator in the array, i.e. a few actuators can be controlled for stimulation, or the entire array can be controlled for stimulation).
While Sonar further discloses that the portable control device includes a pneumatic system for delivering pressurized fluids to the bidirectional wearable skin (page 6, Col. 2, lines 15-19), Sonar fails to explicitly disclose the use of a pneumatic reservoir, and an electro-pneumatic system including a valve and a pressure sensor for each output channel. 
However, Hiemenz (US 2014/022849) teaches a portable power and control device for a wearable interaction device (Fig. 1; paragraph 25, lines 1-3 and 11-16) comprising:
a power generation system for producing a positive pressure and a vacuum to a fluid (paragraph 34, lines 26-38 disclose the use of a compressed gas cartridge and a power supply to 
a device for delivering electric power for powering the power generation system paragraph 34, lines 26-38 disclose the use of a power supply to control the inflation and deflation of PAMs);
a pneumatic reservoir for storing fluid and the positive pressure and the vacuum generated by the power generating system (paragraph 34, lines 26-38 disclose the use of a compressed gas cartridge to supply for the inflation and deflation of PAMs; see Figs. 6A-D which show the inflated and deflated states of the PAMs);
output channels operatively attached to the pneumatic reservoir for providing at least one of the positive pressure and the vacuum to the wearable interaction device (paragraph 33, lines 7-9; paragraph 34, lines 26-38; Fig. 2 displays actuator 52 connected to a fluid line connected to lower body adapter 12); and
an electro-pneumatic system (52, 60, 65) in operative connection with the output channels (see Fig. 2, actuator 52, valve 65, and controller 60 are in communication with the fluid line running from 52 to lower body adapter 12; paragraph 33, lines 7-9 further define that the actuator 52 is configured as a plurality of PAMs, thus including multiple output channels in the adapter 12), including a valve and a pressure sensor (65) for each output channel to control the fluid through the output channels (paragraph 33, lines 7-9; paragraph 34, lines 26-38 further disclose the use of gas release valves in the PAMs for control of the gas delivery; paragraph 35, lines 7-15 further discuss that the sensor 65 can be configured as a force (pressure) transducer for supplying information to the controller of the amount of force acting on the wearer from the PAM);

However, neither document, nor the prior art at large, fairly suggests the use of a waist belt arranged with the bidirectional wearable skin, wherein the body postural actuation device includes soft pneumatic actuators arranged in parallel packs arranged around a perimeter of the waist belt to apply forces, as is required by amended claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785